UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4568


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BILAL MOHAMMAD SIDDIQUI,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Senior District Judge. (1:19-cr-00322-CCB-1)


Submitted: June 24, 2021                                          Decided: June 28, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


Gerald C. Ruter, LAW OFFICES OF GERALD C. RUTER, P.C., Baltimore, Maryland,
for Appellant. Jeffrey J. Izant, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bilal Mohammad Siddiqui pleaded guilty, pursuant to a written plea agreement, to

two counts of sexual exploitation of a minor, in violation of 18 U.S.C. § 2251(a), (e), and

one count of cyberstalking, in violation of 18 U.S.C. § 2261(A)(2)(b), (b)(5). The district

court imposed a 288-month sentence and Siddiqui appealed. Counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), concluding that there are no

meritorious grounds for appeal but questioning the scope of Siddiqui’s waiver of appellate

rights and whether his sentence is procedurally reasonable. Although advised of his right

to file a pro se brief, Siddiqui has not done so. The Government has moved to dismiss the

appeal based on the waiver of appellate rights in Siddiqui’s plea agreement. We affirm in

part and dismiss in part.

       Where, as here, the Government seeks to enforce an appeal waiver and Siddiqui has

not alleged a breach of the plea agreement, we will enforce the waiver if it is valid and the

issue being appealed falls within the scope of the waiver. United States v. Dillard, 891

F.3d 151, 156 (4th Cir. 2018). Siddiqui does not contest that he knowingly and intelligently

waived his right to appeal, see United States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010),

and our review of the plea hearing leads us to conclude that the waiver is valid and

enforceable. Although counsel questions the scope of Siddiqui’s waiver of appellate rights,

counsel concedes that a factual basis supported his plea and there is no reason to believe

that the statutes to which Siddiqui pled guilty were unconstitutional. Moreover, Siddiqui’s

challenge to the procedural reasonableness of his sentence falls within the scope of the

waiver.

                                             2
       In accordance with Anders, we have thoroughly reviewed the entire record in this

case and have found no meritorious grounds for appeal that fall outside the scope of the

waiver. Accordingly, we grant the Government’s motion to dismiss Siddiqui’s appeal of

his sentence and affirm the remainder of the district court’s judgment. This court requires

that counsel inform Siddiqui, in writing, of the right to petition the Supreme Court of the

United States for further review. If Siddiqui requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may move in this court for

leave to withdraw from representation. Counsel’s motion must state that a copy thereof

was served on Siddiqui.

       We dispense with oral argument because that facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    AFFIRMED IN PART,
                                                                    DISMISSED IN PART




                                             3